Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
This application contains claims directed to the following patentably distinct species: Applicant must elect a single specie from each of specie groups A and B. 

Specie Group A:
Specie A1 characterized by a microsurgical tool in the form of forceps,
Specie A2 characterized by a microsurgical tool in the form of scissors, 
Specie A3 characterized by a microsurgical tool in the form of scrapers, 
Specie A4 characterized by a microsurgical tool in the form of spatulas, 
Specie A5 characterized by a microsurgical tool in the form of scalpels, 
Specie A6 characterized by a microsurgical tool in the form of diathermy probes,
Specie A7 characterized by a microsurgical tool in the form of vitrectomy probes, 
Specie A8 characterized by a microsurgical tool in the form of fiber optic illuminators, 
Specie A9 characterized by a microsurgical tool in the form of infusion cannulas, 
Specie A10 characterized by a microsurgical tool in the form of aspiration probes, and 
Specie A11 characterized by a microsurgical tool in the form of laser probes. 
Specie Group B:
Specie B1 characterized by the distal portion of the first distance indication member made of EPDM (ethylene-propylene-diene monomer rubber), 
Specie B2 characterized by the distal portion of the first distance indication member made of PHA (poly-hydroxy-alkanoate), 
Specie B3 characterized by the distal portion of the first distance indication member made of PHB (poly-hydroxy-butyrate),
Specie B4 characterized by a distinct and specifically recited combination of species B1 – B3.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: they have different/divergent fields of search since they require different search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AARON F ROANE/Primary Examiner, Art Unit 3792